 
Exhibit 10.6A
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into as of the
1st day of January, 2013 (the "Effective Date"), by and between American Public
University System, Inc., a West Virginia corporation (the "Company") having an
address of 111 West Congress Street, Charles Town, West Virginia 25414, and
Decent LLC (the "Consultant”) having an address of
                                                                             .
 
WHEREAS, the Consultant is an organization with expertise in information
technology, computer-based information systems, learning management systems and
the provision of online higher education services; and
 
WHEREAS, the Company desires to obtain the benefits of the Consultant’s
expertise and knowledge as a consultant and the Consultant desires to provide
consulting services to the Company on the terms provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Services to be Provided by the Consultant
 
The Consultant agrees to provide business consulting services on a nonexclusive
basis to the Company, and in this capacity, to provide the Company with
consulting services related to information technology, computer-based
information systems, learning management systems (including Sakai), the
provision of online higher education services, and other matters relevant to the
Company's business as determined by the Company from time to time (collectively,
the "Services"). The Consultant agrees to provide the Services during the Term
as requested by the Company in its discretion. Consultations, meetings and/or
work shall be held at such times and locations as may be agreed upon between the
parties, but normally the Consultant will perform the Services at the offices of
the Company in Charles Town, West Virginia. In addition, the Consultant will
make himself available and perform the Services on the telephone, via the
internet, and at such other places as designated by the Company as necessary in
its discretion. The Consultant shall report to the Chief Operations Officer of
the Company.
 
Section 2. Compensation; Indemnity
 
2.01 Fees and Expenses. In consideration of the Consultant's performance of the
Services and the covenants and agreements contained herein, the Company agrees
to pay the Consultant $28,000 per month during the Term, payable on the last day
of each month during the Term with the exception that the January 2013 payment
will be made before December 31, 2012. During the Term, the Company will also
reimburse Consultant for all reasonable and customary expenses incurred by the
Consultant in performing the Services for the Company in accordance with this
Agreement, including expenses of travel and living expenses while away from home
on business at the request of and in the service of the Company; provided that,
such expenses are incurred, approved and accounted for in accordance with the
policies and procedures established by the Company. Travel expenses to Charles
Town and Manassas are part of the monthly fee and will not be expensed.
 
2.02 Indemnification by Company. The Company agrees to indemnify and hold
harmless the Consultant (and each partner or employee thereof) from and against
any losses, claims, damages or liabilities arising from third party claims or
actions related to his performance of the Services in accordance with this
Agreement; provided, however, that the Company shall not be liable in any such
case to the extent that any loss, claim, damage or liability arises out of or is
based upon (i) the gross negligence or willful misconduct of the Consultant or
his employees or agents, or (ii) the Consultant's breach of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Promptly after receipt by the Consultant of notice of the commencement of any
action, it shall, if a claim in respect thereof is to be made against the
Company under this indemnification provision, notify the Company in writing of
the commencement thereof. Upon the Company having notice of the pendency of any
such action, the Company shall be entitled in its discretion to participate
therein and/or to assume the defense thereof.
 
2.03 Indemnification by Consultant. The Consultant agrees to indemnify and hold
harmless the Company (and its affiliates, officers, directors, employees and
agents) from and against any losses, claims, damages or liabilities arising from
third party claims or actions arising out of or based upon the gross negligence
or willful misconduct of the Consultant or his employees or agents.
 
Promptly after receipt by the Company of notice of the commencement of any
action, it shall, if a claim in respect thereof is to be made against the
Consultant under this indemnification provision, notify the Consultant in
writing of the commencement thereof. Upon the Consultant having notice of the
pendency of any such action, the Consultant shall be entitled in its discretion
to participate therein and/or to assume the defense thereof.
 
Section 3. Relationship of Parties; Compliance
 
3.01 Independent Contractor. The Consultant is an independent contractor and is
not an agent or employee of, and the Consultant has no authority to bind or
obligate the Company by contract or otherwise. The Consultant will perform the
Services under the general direction of the Company, but the Consultant will
determine, in the Consultant's sole discretion, the manner and means by which
the Services are accomplished, subject to the requirement that the Consultant
shall at all times comply with applicable law. The Company has no right or
authority to control the manner or means by which the Services are accomplished.
 
3.02 Employment Taxes and Benefits. The Consultant will report as
self-employment income all compensation received by the Consultant pursuant to
this Agreement. The Consultant will indemnify the Company and hold it harmless
from and against all claims, damages, losses and expenses, including reasonable
fees and expenses of attorneys and other professionals, relating to any
obligation imposed by law on the Company to pay any withholding taxes, social
security, unemployment or disability insurance, or similar items in connection
with compensation received by the Consultant pursuant to this Agreement. The
Consultant will not be entitled to receive any vacation or illness payments, or
to participate in any plans, arrangements, or distributions by the Company
pertaining to any bonus, profit sharing or similar benefits for the Company's
employees.
 
3.03 Compliance with Law; Benefit of Company. The Consultant will at all times
conduct its business in a manner consistent with all applicable state, federal
and local laws, rules and regulations. The Consultant will at all times conduct
itself and its business in an ethical manner, and in a manner that reflects
positively upon the Company. At all times, the Services shall be performed for
the benefit of the Company. The Consultant represents that it has complied with
all state, federal or local laws regarding business permits, certificates,
licenses, and all other requirements necessary, if any, to perform the services
described herein. The Consultant will at all times remain solely and exclusively
responsible for the conduct of its business.
 
 
2

--------------------------------------------------------------------------------

 
 
3.04 Student Records. To the extent that the Consultant receives or has access
to student-related records and personally identifiable information contained in
such records (collectively, "Student Records"), the Consultant agrees to
maintain such Student Records in accordance with the requirements of the Family
Educational Rights and Privacy Act, 20 USC 1232g, and its implementing
regulations, 34 CFR pt. 99, as each may be amended from time to time and other
applicable laws pertinent to Student Records. Without limiting the foregoing,
the Consultant agrees that (a) it is subject to the requirements of 34 CFR §
99.33(a) governing the use and redisclosure of Student Records; (b) it shall not
maintain, use, disclose, or allow access to Student Records except as permitted
by this Agreement or as otherwise authorized by the Company; and (c) to the
extent that the Company discloses Student Records to the Consultant under this
Agreement, the Consultant shall use the information only for the purposes for
which disclosure is made.
 
Section 4. Confidential Information; Work Product
 
4.01 Confidentiality. The Consultant agrees that any information received by the
Consultant during any furtherance of the Consultant's obligations or performance
of Services in accordance with this Agreement that concerns the personal,
business, financial or other affairs of the Company will be treated by the
Consultant in full confidence and will not be revealed to any other persons,
firms or organizations without the prior written approval of the Company.
 
4.02 Work Product. The Consultant and the Company agree that, as between them,
the Company shall own all intellectual property rights in the results of the
Services to the maximum extent permitted by law. Accordingly, the Company shall
own all discoveries, designs, developments, improvements, technology, inventions
(whether or not protectable under patent laws), software, works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), trade secrets, know-how, ideas (whether or
not protectable under trade secret laws), mask works, trademarks, service marks,
trade names and trade dress that the Consultant, solely or jointly with others,
conceives, develops or reduces to practice in the performance of the Services
under this Agreement (collectively "Work Product"), and, to the fullest extent
permissible, such Work Product shall be a work for hire. The Consultant shall
promptly disclose and describe to the Company all Work Product. The Consultant
hereby does and will assign to the Company all of the Consultant's right, title
and interest in and to any and all Work Product and all associated records. To
the extent any of the rights, title and interest in and to Work Product cannot
be assigned by the Consultant to the Company, the Consultant hereby grants to
the Company an exclusive, perpetual, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice, use and exploit such non-assignable rights, title and
interest. To the extent any of the rights, title and interest in and to Work
Product can neither be assigned nor licensed by the Consultant to the Company,
the Consultant hereby irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights, title and interest against the Company
or any of the Company's successors in interest. Except in the performance of
this Agreement for the benefit of the Company or as otherwise agreed by the
Company in writing, the Consultant shall not use Work Product or disclose Work
Product to any third party.
 
Section 5. Term. The term of this Agreement shall be the six (6) month period
from the Effective Date to June 30, 2013 (the "Term"), unless terminated earlier
pursuant to Section 6 herein. The Agreement shall not be renewed or extended
beyond the Term without a written amendment signed by both parties.
Notwithstanding any termination or expiration of this Agreement, the Consultant,
in consideration of payments received hereunder, shall remain bound by the
provisions of this Agreement which specifically relate to periods, activities or
obligations upon or subsequent to the termination or expiration of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 6. Expiration
 
6.01 Expiration. This Agreement shall expire at the end of the Term.
 
Section 7. Effect of Expiration or Termination
 
7.01 Survival of Obligations. Upon the expiration or termination of this
Agreement for any reason, each party will be released from all obligations to
the other arising after the date of expiration or termination, except that
expiration or termination of this Agreement will not relieve either party of its
obligations under Sections 2.02, 2.03, 3.02, 3.03, 4, 7, 8 and 9, nor will
expiration or termination relieve the Consultant or the Company from any
liability arising from any breach of this Agreement.
 
7.02 Return of Confidential Information. Upon the expiration or termination of
this Agreement for any reason, the Consultant will promptly notify the Company
of all Confidential Information in the Consultant's possession and, at the
expense of the Company and in accordance with the Company's instructions, will
promptly deliver to the Company, or destroy at the Company's request, all such
Confidential Information.
 
Section 8. Limitation of Liability
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF
SUCH PARTY HAS BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.
 
Section 9. General
 
9.01 Assignment. The Consultant may not assign this Agreement or any of the
Consultant's rights or delegate the Consultant's duties under this Agreement
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the Company. Any attempted assignment or delegation
without such consent will be void and of no force and effect,
 
9.02 Governing Law; Severability. This Agreement shall be governed in all
respects by the laws of the United States of America and by the laws of the
State of West Virginia, as such laws are applied to agreements entered into and
to be performed entirely within West Virginia between West Virginia residents
without regard to any conflicts of law provisions. The parties consent to the
exclusive jurisdiction of the courts of the State of Maryland to resolve any
disputes regarding or arising from this Agreement, or the transaction between
the parties. If any provision of this Agreement is for any reason found to be
unenforceable, the remainder of this Agreement will continue in full force and
effect.
 
9.03 Remedies. The Consultant's obligations under this Agreement are of a unique
character that gives them particular value. The Consultant's breach of any of
such obligations may result in irreparable and continuing damage to the Company
for which money damages would be insufficient; and therefore, the Company shall
be entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any such breach. Such equitable remedies shall be
in addition to any other remedies available to the Company at law or in equity.
 
9.03 Notices. Any notices under this Agreement will be sent by certified or
registered mail, return receipt requested, or by a nationally recognized
overnight courier to the address set forth above or such other address as the
party specifies in writing. Such notice will be effective upon its mailing.
 
 
4

--------------------------------------------------------------------------------

 
 
9.04 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document.
 
9.05 Complete Understanding; Modification. This Agreement constitutes the
complete and exclusive understanding and agreement of the parties and supersedes
all prior understandings and agreements, whether written or oral, with respect
to the subject matter hereof. Any waiver, modification or amendment of any
provision of this Agreement will be effective only if in writing and signed by
the parties hereto.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.
 

COMPANY   CONSULTANT             By:
/s/ Peter W. Gibbons
  By:
/s/ W. Dale Young 

Printed Name:
Peter W. Gibbons               
  Printed Name:
W. Dale Young 

Title:
SVP, CAO 
  Title:
 

 
 
5